--------------------------------------------------------------------------------


 

Exhibit 10.41


AMENDMENT NO. 10
TO THE
ENSCO SAVINGS PLAN
(AS REVISED AND RESTATED EFFECTIVE JANUARY 1, 1997)



          THIS AMENDMENT NO. 10, executed this 26th day of December, 2006, and
effective the first day of January, 2006, except as specifically provided
otherwise to the contrary herein, by ENSCO International Incorporated, having
its principal office in Dallas, Texas (hereinafter referred to as the
"Company").

W I T N E S S E T H

          WHEREAS, the Company revised and restated the ENSCO Savings Plan (the
"Plan"), effective January 1, 1997, except for certain provisions for which
another effective date was subsequently provided elsewhere in the terms of the
Plan, to (i) incorporate the prior amendments to the Plan, (ii) incorporate such
other provisions as were necessary due to the merger of the Penrod Thrift Plan
and the Dual 401(k) Plan into the Plan, (iii) clarify the definition of "annual
compensation" used for nondiscrimination testing under Sections 401(k) and
401(m) of the Code, and (iv) bring the Plan into compliance with the Internal
Revenue Code of 1986, as amended (the "Code"), as modified by the Small Business
Job Protection Act of 1996, the General Agreement on Tariffs and Trade under the
Uruguay Round Agreements Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Taxpayer Relief Act of 1997, the Internal Revenue
Service Restructuring and Reform Act of 1998, and the Community Renewal Tax
Relief Act of 2000, as well as all applicable rules, regulations and
administrative pronouncements enacted, promulgated or issued since the date the
Plan was last restated;

          WHEREAS, the Company adopted Amendment No. 1 to the revised and
restated Plan, effective January 1, 2002, to reflect the proposed Treasury
regulations (the "Proposed Regulations") issued under Section 401(a)(9) of Code;

          WHEREAS, the Company adopted Amendment No. 2 to the revised and
restated Plan, effective as of January 1, 2002, except as specifically otherwise
in Amendment No. 2, to (i) reflect certain provisions of the Economic Growth and
Tax Relief Reconciliation Act of 2001 ("EGTRRA") which generally became
applicable to the Plan effective as of January 1, 2002, and (ii) constitute good
faith compliance with the requirements of EGTRRA;

          WHEREAS, the Pension and Welfare Benefits Administration of the
Department of Labor issued final regulations establishing new standards for
processing benefit claims of participants and beneficiaries under Section 15.6
of the Plan which have been clarified by further guidance from the Pension and
Welfare Benefits Administration (collectively the "Final Claims Procedure
Regulations");






--------------------------------------------------------------------------------



 



          WHEREAS, the Proposed Regulations for which the revised and restated
Plan was amended by Amendment No. 1 were replaced by final Treasury regulations
that were issued April 17, 2002 under section 401(a)(9) of the Code relating to
required minimum distributions under Section 15.4 of the Plan (the "Final
Required Minimum Distribution Regulations");

          WHEREAS, the Company acquired Chiles Offshore Inc. ("Chiles"),
effective August 7, 2002, pursuant to a merger agreement among the Company,
Chore Acquisition, Inc. ("Chore"), a wholly-owned subsidiary of the Company, and
Chiles, whereby Chiles was merged with and into Chore, with Chore being the
surviving company and continuing to exist as a wholly-owned subsidiary of the
Company and the successor sponsor to Chiles of the Chiles Offshore Inc. 401(k)
Retirement Savings Plan (the "Chiles 401(k) Plan");

          WHEREAS, the employees of Chiles that continued as employees of a
subsidiary of the Company on and after August 7, 2002 continued to be eligible
to participate in the Chiles 401(k) Plan through September 30, 2002 and then
became eligible to participate in the Plan effective October 1, 2002;

          WHEREAS, the Chiles 401(k) Plan was merged into the Plan effective
October 1, 2002 and the assets of the Chiles 401(k) Plan were transferred on
October 1, 2002 from the trust established pursuant to the Chiles 401(k) Plan to
the trust established pursuant to the Plan;

          WHEREAS, the Company adopted Amendment No. 3 to the revised and
restated Plan, effective as of October 1, 2002, unless specifically provided
otherwise in Amendment No. 3, to, among other things, (i) revise Section 15.6 of
the Plan to provide that the administrator of the Plan shall process benefit
claims of participants and beneficiaries pursuant to the claims procedure
specified in the summary plan description for the Plan which shall comply with
the Final Claims Procedure Regulations, as may be amended from time to time,
(ii) reflect the Final Required Minimum Distribution Regulations by amending
Section 15.4 of the Plan consistent with the Model Amendment provided by the
Internal Revenue Service in Rev. Proc. 2002-29, (iii) permit participation in
the Plan on October 1, 2002 (the "Date of Participation") by all employees of
Chiles who are both eligible to participate in the Chiles 401(k) Plan as of
September 30, 2002 and are employed by the Company or a subsidiary of the
Company on October 1, 2002, (iv) provide all employees of Chiles who begin to
participate in the Plan as of the Date of Participation with credit for all
actual service with Chiles for purposes of the eligibility and vesting
provisions of the Plan, (v) provide that any participant in the Chiles 401(k)
Plan who has credit under the Chiles 401(k) Plan for at least three years of
vesting service as of the Date of Participation shall continue to vest under the
Plan in his account balance in the Plan pursuant to the vesting schedule
contained in the Chiles 401(k) Plan, (vi) provide that any participant in the
Chiles 401(k) Plan who has credit under the Chiles 401(k) Plan for two years of
vesting service as of the Date of Participation shall remain 40% vested in his
account balance in the Plan but, subsequent to the Date of Participation, shall
continue to vest in his account balance in the Plan pursuant to the vesting
schedule of the Plan, (vii) provide that any participant in the Chiles 401(k)
Plan who has credit under the Chiles 401(k) Plan for one year of vesting service
as of the Date of Participation shall remain 20% vested in his account balance
in the Plan but, subsequent to the Date of Participation, shall continue to vest
in his account balance in the Plan pursuant to the vesting schedule of the Plan,
(viii) provide that any participant in the Chiles 401(k) Plan as of the Date of
Participation shall become fully vested in his account balance in the Plan as of
the date he has both attained age 55 and received credit under the Plan for at
least five years of vesting service, and (ix) provide that any participant in
the Chiles 401(k) Plan as of the Date of Participation shall be eligible for an
in-service withdrawal from the Plan under Section 15.5(c) of the Plan once every
six months after he has attained 59-1/2;


2



--------------------------------------------------------------------------------



 



          WHEREAS, the Company adopted Amendment No. 4 to the revised and
restated Plan to retroactively amend the definition of Profit Sharing Entry Date
in Section 1.16 of the Plan to conform the terms of Section 1.16 of the Plan to
the actual operation of the Plan as authorized by Section 2.07(3) of Appendix B
to Rev. Proc. 2002-47;

          WHEREAS, the Company adopted Amendment No. 5 to the revised and
restated Plan to (i) reduce the service requirement to become eligible to
participate in the 401(k) feature of the Plan, (ii) revise the requirements for
an election to participate in the 401(k) feature of the Plan and for subsequent
amendments to a salary reduction agreement, and (iii) increase the maximum
deferral percentage that may be elected under a salary reduction agreement;

          WHEREAS, EGTRRA amended Section 401(a)(31)(B) of the Code to require
that mandatory distributions of more than $1,000 from the Plan be paid in a
direct rollover to an individual retirement plan as defined in Sections 408(a)
and (b) of the Code if the distributee does not make an affirmative election to
have the amount paid in a direct rollover to an eligible retirement plan or to
receive the distribution directly and I.R.S. Notice 2005-5 provides that this
provision becomes effective to the Plan for distributions on or after March 28,
2005;

          WHEREAS, the Company adopted Amendment No. 6 to the revised and
restated Plan (i) effective as of September 1, 2005, to increase the normal
retirement age under the Plan from age 60 to age 65, and (ii) effective as of
March 28, 2005, to comply with the provisions of Section 401(a)(31)(B) of the
Code, as amended by EGTRRA and the guidance issued in I.R.S. Notice 2005-5
relating to the application of the new rules in connection with automatic
rollovers of certain mandatory distributions;

          WHEREAS, the Katrina Emergency Tax Relief Act of 2005 ("KETRA")
amended the Code to immediately authorize tax-favored withdrawals and special
provisions for loans from qualified retirement plans to provide relief relating
to Hurricane Katrina;

          WHEREAS, the Company adopted Amendment No. 7 to the revised and
restated Plan, effective as of October 3, 2005, to provide temporary relief to
certain participants and related individuals affected by Hurricane Katrina in
the form of (i) hardship withdrawals from the Plan, and (ii) modified loan
provisions for certain loans from the Plan;

          WHEREAS, the Gulf Opportunity Zone Act of 2005 amended the Code to
expand the hurricane-related relief provided under KETRA to victims of Hurricane
Rita and Hurricane Wilma;

          WHEREAS, the Company adopted Amendment No. 8 to the revised and
restated Plan to provide temporary relief to certain participants and related
individuals affected by Hurricane Rita and/or Hurricane Wilma in the form of (i)
hardship withdrawals from the Plan, and (ii) modified loan provisions for
certain loans from the Plan;

          WHEREAS, the Company adopted Amendment No. 9 to the revised and
restated Plan, effective January 1, 2007, to reduce the service requirement to
become eligible to participate in the profit sharing feature of the Plan with
respect to employees who are employed or reemployed after December 31, 2006;


3



--------------------------------------------------------------------------------



 



          WHEREAS, the Department of Treasury issued final regulations under
Sections 401(k) and 401(m) of the Code which generally became applicable to the
Plan effective as of January 1, 2006 (collectively the "Final 401(k)/401(m)
Regulations"); and

          WHEREAS, the Company now desires to adopt this Amendment No. 10 to the
revised and restated Plan (i) effective as of January 1 2006, to reflect the
Final 401(k)/401(m) Regulations and to constitute good faith compliance with the
Final 401(k)/(m) Regulations and (ii) effective as of January 1, 2007, to
exclude Carl F. Thorne from further participation in the profit sharing feature
of the Plan;

          NOW, THEREFORE, in consideration of the premises and the covenants
herein contained, the Company hereby adopts the following Amendment No. 10 to
the Plan:
 

      1.    A new Section 2.8 is hereby added to the Plan to read as follows:
 

          Sec. 2.8   Exclusion of Carl F. Thorne from the Profit Sharing Feature
of the Plan.  Notwithstanding the foregoing provisions of this Article II and
any other provision of the Plan, effective as of January 1, 2007, Carl F. Thorne
shall be excluded from participation in the profit sharing feature of the Plan
and the allocation of Employer profit sharing contributions, if any, under
Section 7.4 of the Plan that are made pursuant to Section 3.3 of the Plan for
any Year beginning on or after January 1, 2007.
 

      2.    Section 3.1 of the Plan is hereby amended to read as follows:
 

      Sec. 3.1   Salary Reduction Contributions.

      (a)      Amount of Contributions.  On satisfying the requirements of
Article II for participation in the 401(k) feature of the Plan, an eligible
Employee may elect to have the Employer make Salary Reduction Contributions to
the Trust Fund on his behalf by executing an enrollment form or, if allowed by
the Administrator, by giving an Interactive Electronic Communication, containing
a salary reduction agreement as described in Section 3.1(b). The terms of any
such salary reduction agreement shall provide that the Employee agrees to accept
a reduction in his Annual Compensation from his Employer in an amount equal to
not less than one percent but up to 10 percent (in whole percentages) of his
Annual Compensation per payroll period, subject to the restrictions and
limitations of Article IV hereof. Effective January 1, 2004, the maximum
deferral percentage in the preceding sentence shall be increased to 50 percent
for any eligible Employee who is a Non-Highly Compensated Participant.
 


4



--------------------------------------------------------------------------------



 



      (b)      Salary Reduction Agreement.
 

      (i)      Nature of Agreement.  The salary reduction agreement referred to
in Section 3.1(a) shall be a legally binding agreement (on a form prescribed by
the Administrator, which may include an Interactive Electronic Communication)
whereby (A) the Participant agrees that, as of the effective date of the
agreement, the Annual Compensation otherwise payable to him thereafter shall be
reduced by a whole percentage (as selected by the Participant) not to exceed the
maximum percentage permitted under Section 3.1(a), and (B) the Employer agrees
to contribute the total amount of such reduction in Annual Compensation to the
Trust Fund on behalf of the Participant as a Salary Reduction Contribution under
Section 3.1(a). If a Participant's Annual Compensation for the Year exceeds the
maximum amount of Annual Compensation that can be taken into account, the
Participant may designate which portion of his total compensation is subject to
his salary reduction agreement as long as the total amount deferred for the Year
does not exceed the maximum amount allowed by law, calculated with respect to
his Annual Compensation up to the maximum compensation that may be considered
for the Year. Salary Reduction Contributions may be made by the Employer to the
Trust Fund on a monthly or more frequent basis, as determined by the
Administrator, provided that in no event shall the Employer's aggregate
contribution on behalf of the Participant under Section 3.1(a) for any month
occur later than the 15th Valuation Date of the month following the month to
which such contribution relates or such other date prescribed by the Code or
applicable Treasury or Department of Labor regulations, rulings, notices or
other promulgated documents of general applicability. Subject to the provisions
of paragraph (iv) of this Section 3.1(b) and Article IV hereof, a Participant's
salary reduction agreement shall remain in effect until modified or terminated
in accordance with paragraphs (iii) or (iv) of this Section 3.1(b).
 

      (ii)      Effective Date of Agreement.  The effective date of a
Participant's salary reduction agreement shall be the 401(k) Entry Date or such
other subsequent payroll period as provided in Section 2.2 with respect to which
such agreement is timely received in executed form by the Administrator or, if
allowed, is timely given by an Interactive Electronic Communication, as required
by Article II; provided that such effective date shall not be determined to be
earlier than the 401(k) Entry Date the Participant first becomes eligible to
participate in the Plan. The Administrator shall determine whether an Employee
timely submitted his salary reduction agreement or, if applicable, timely gave
an Interactive Electronic Communication, in accordance with the guidelines
specified in Section 2.2.
 


5



--------------------------------------------------------------------------------



 



      (iii)      Amendment of Salary Reduction Contribution Elections.  A
Participant may amend his elections authorizing the Employer to make Salary
Reduction Contributions as of any payroll period with respect to Annual
Compensation not yet paid (A) to increase or to decrease the whole percentage of
his Annual Compensation [within the limits of Section 3.1(a)] to be used to
determine his Salary Reduction Contributions or (B) to cease entirely such
contributions. Prior to October 1, 2000, a Participant may amend his Salary
Reduction Contribution elections not more than two times a Year. A Participant's
amended Salary Reduction Contribution election shall be effective of the first
payroll period during which either (i) an amended salary reduction agreement is
timely received in executed form by the Administrator or (ii) if allowed by the
Administrator, an Interactive Electronic Communication is timely given, or such
other date as the Administrator may prescribe from time to time. If a
Participant elects to cease making Salary Reduction Contributions, the
Participant may elect to again participate in the 401(k) feature of the Plan and
resume making contributions to the Trust Fund under Section 3.1(a) by executing
a new salary reduction agreement or, if allowed by the Administrator, by giving
an Interactive Electronic Communication; provided that the effective date of
such new salary reduction agreement shall be no earlier than the first day of a
payroll period during which the new salary reduction agreement is timely
received in executed form by the Administrator, or if allowed by the
Administrator, the Interactive Electronic Communication is timely given. An
amendment to a salary reduction agreement, including one to cease Salary
Reduction Contributions, and a new salary reduction agreement shall be
considered to have been timely received if it is received by the Administrator
or, if applicable, an Interactive Electronic Communication is timely given,
prior to the end of the applicable payroll period and the Administrator
determines, in its sole and absolute discretion, that it is administratively
practicable to process that amendment or new salary reduction agreement,
whichever is applicable, for that payroll period. If the Administrator
determines that it is not administratively practicable to process an amendment
or new salary reduction agreement prior to the end of a particular payroll
period, that amendment or new salary reduction agreement shall be effective as
of the next succeeding payroll period.
 

      (iv)      Transfer to Ineligible Employment or Termination of
Employment.  A Participant's salary reduction election shall terminate
automatically if the Participant transfers to a class of employment not eligible
for participation in the Plan or if his employment as an Employee with all
Employers terminates. Upon return of the Participant to eligible employment, the
Participant shall be permitted to execute a new salary reduction agreement or,
if allowed, give an Interactive Electronic Communication, and resume having
contributions made to the Trust Fund on his behalf under Section 3.1(a);
provided that the effective date of the new salary reduction agreement shall be
no earlier than the later of (A) the first day of the first payroll period
during which the new salary reduction agreement is timely received in executed
form by the Administrator or, if applicable, an Interactive Electronic
Communication is timely given, or (B) the date the Participant resumes eligible
employment with an Employer. Transfers of Participants to different payroll
systems among the Employers shall be administered by procedures established by
the Administrator.
 

      (v)      No Pre-Service Contributions.  In no event shall an Employer
deliver (i) any Salary Reduction Contributions to the Trust Fund on behalf of
any Participant prior to the date the Participant performs the services as an
Employee with respect to which the Salary Reduction Contributions are being
made, or (ii) any Matching Contributions to the Trust Fund on behalf of any
Participant prior to the date the Participant performs the services as an
Employee with respect to which the Matching Contributions are being made, unless
such pre-funding is to accommodate a bond fide administrative concern and is not
for the principal purpose of accelerating deductions.
 


6



--------------------------------------------------------------------------------



 



      (c)      Special Rule for Qualified Military Service.  Notwithstanding the
limitation of Section 3.1(a), a Participant who is in qualified military service
(within the meaning of chapter 43 of title 38, United States Code) who is
reemployed under that chapter shall be permitted to elect to have his Employer
make additional Salary Reduction Contributions to the Trust Fund on his behalf
in the amount provided in this Section 3.1(c) or such lesser amount as is
elected by the Participant. The Participant shall be entitled to elect to have
these additional Salary Reduction Contributions made on his behalf during the
period which begins on the date of his reemployment with the Employer following
such period of qualified military service and continues for a period of time
equal to the lesser of (i) the product of three and the period of qualified
military service which resulted in such right and (ii) five years. The amount of
additional Salary Reduction Contributions that a Participant may elect to have
made on his behalf under this Section 3.1(c) is equal to the excess of (i) the
maximum amount of Salary Reduction Contributions that the Participant would have
been permitted to have made on his behalf to the Plan in accordance with the
applicable limitations of Section 4.1 and Section 8.1 during the period of
qualified military service if the Participant had continued to be employed by
his Employer during such period and had continued to receive Annual Compensation
as determined in the manner provided in Section 7.4 over (ii) the actual amount
of Salary Reduction Contributions made on behalf of that Participant pursuant to
Section 3.1(a) during that same period.
 

      3.    Section 3.4 of the Plan is hereby amended to read as follows:
 

          Sec. 3.4   Employer Qualified Non-Elective Contributions.  To insure
that the Actual Deferral Percentage tests of Section 401(k) of the Code as
described in Section 4.2 hereof or the Contribution Percentage tests of Section
401(m) of the Code as described in Section 5.1 hereof are met for any Year, an
Employer, under such rules and regulations as the Secretary of the Treasury may
prescribe, in addition to the Salary Reduction Contributions made by the
Employer pursuant to Section 3.1, the Matching Contributions under Section 3.2,
if any, and any Employer profit sharing contributions under Section 3.3, may
make additional contributions which shall constitute "qualified non-elective
contributions" within the meaning of Section 401(m)(4)(C) of the Code on behalf
of any eligible Non-Highly Compensated Employee (as defined in Section 4.2) with
respect to the preceding Year selected by the Company. Each Year an Employer
shall designate the portion, if any, of the qualified non-elective contributions
that it made for the Year that shall be considered under Section 4.2 for the
Actual Deferral Percentage test and the portion, if any, that shall be
considered under Section 5.1 for the Contribution Percentage test. The qualified
non-elective contributions that are made for a Year and are designated by the
Employer for consideration under Section 4.2 for the Actual Deferral Percentage
test for that Year must satisfy the requirements of Section 4.6 and the
qualified non-elective contributions that are made for a Year and are designated
by the Employer for consideration under Section 5.1 for the Contribution
Percentage test for that Year must satisfy the requirements of Section 5.5.
 


7



--------------------------------------------------------------------------------



 



      4.    Section 4.2 of the Plan is hereby amended to read as follows:
 

          Sec. 4.2   Actual Deferral Percentage Tests.  For each Year, the
Administrator shall determine whether the aggregate amount allocated to each
Participant's 401(k) Account attributable to Salary Reduction Contributions made
pursuant to Section 3.1(a) and qualified non-elective contributions (that are
designated under Section 3.4 for consideration under this Section 4.2) made for
that Year shall satisfy one of the following tests:
 

      (a)      the "Actual Deferral Percentage" for the Year for the group
consisting of all eligible Highly Compensated Employees (as defined below) shall
not exceed the "Actual Deferral Percentage" for the preceding Year for the group
consisting of all eligible Non-Highly Compensated Employees (as defined below)
multiplied by 1.25; or
 

      (b)      the "Actual Deferral Percentage" for the Year for the group
consisting of all eligible Highly Compensated Employees shall not exceed the
lesser of (i) 200% of the "Actual Deferral Percentage" for the preceding Year
for the group consisting of all eligible Non-Highly Compensated Employees or
(ii) the "Actual Deferral Percentage" for the preceding Year for the group
consisting of all eligible Non-Highly Compensated Employees plus two percentage
points or such lesser amount as the Secretary of the Treasury shall prescribe.
 

Notwithstanding subsections (a) and (b) above, the Administrator may elect by
Plan amendment in accordance with Internal Revenue Service Notice 97-2, 1997-2
I.R.B. 22 for the Year beginning January 1, 1997 and in accordance with Treasury
regulations or other Internal Revenue Service guidance promulgated under Section
401(k) of the Code for Years beginning after December 31, 1997 to determine
compliance with either of the tests under subsection (a) or (b) for a Year by
reference to the Actual Deferral Percentage of the eligible Non-Highly
Compensated Employees for the current Year in lieu of determining such
compliance based on the Actual Deferral Percentage of the eligible Non-Highly
Compensated Employees for the preceding Year.
 

      For purposes of this Article IV, the following terms shall have the
following meanings:
 

      (a)      "Actual Deferral Percentage" for a Year or a preceding Year
means, with respect to the group consisting of the eligible Highly Compensated
Employees and the group consisting of the eligible Non-Highly Compensated
Employees, the average (expressed as a percentage) of the ratios, calculated
separately for each Employee in each such group and rounded to the nearest
one-hundredth of one percent, of the amount of Salary Reduction Contributions
made pursuant to Section 3.1(a) and qualified non-elective contributions (that
are designated under Section 3.4 for consideration under this Section 4.2 and
that satisfy the requirements of Section 4.6) allocated to each Employee's
401(k) Account under Section 7.2 and Section 7.5, respectively, (unreduced in
the case of Highly Compensated Employees by distributions made to any such
Employee pursuant to Section 4.1 hereof) for such Year or preceding Year,
whichever is applicable, to such Employee's Annual Compensation [as defined in
subsection (c) below] paid or accrued during the Year or preceding Year,
whichever is applicable, in which the Employee was an eligible Highly
Compensated Employee or an eligible Non-Highly Compensated Employee.
Notwithstanding the preceding sentence, a qualified non-elective contribution
can be considered in calculating the Actual Deferral Percentage of an eligible
Non-Highly Compensated Employee for a Year only if the qualified non-elective
contribution is allocated as of a date within that Year and is actually
contributed to the Trust Fund by an Employer no later than the last day of the
Year immediately following the Year to which that qualified non-elective
contribution relates.
 


8



--------------------------------------------------------------------------------



 



      (b)      "Actual Deferral Ratio" means each separately calculated ratio
under subsection (a) above. An Employee who is considered a Highly Compensated
Employee under Section 1.20 or a Non-Highly Compensated Employee under Section
1.29 shall be considered an "eligible Highly Compensated Employee" or an
"eligible Non-Highly Compensated Employee" for purposes of this Section 4.2 for
each Year he is employed by an Employer if he has satisfied the eligibility
requirements of Article II and reached a 401(k) Entry Date or other payroll
period as of which he could have become a Participant, regardless of whether (i)
he has elected to have an Employer make a Salary Reduction Contribution to the
Plan on his behalf under Section 3.1(a) for that Year, or (ii) he is suspended
from further contributions during the Year due to the limitations of Section 415
of the Code as described in Article VIII. Moreover, the eligible Non-Highly
Compensated Employees for a preceding Year shall be determined for that Year as
described in the preceding sentence and shall not be affected by any such
Non-Highly Compensated Employee's status as an Employee, Highly Compensated
Employee or Non-Highly Compensated Employee for the current Year. Consequently,
for purposes of this Section 4.2, the Actual Deferral Ratio for each Highly
Compensated Employee and Non-Highly Compensated Employee who is eligible to, but
does not elect to have an Employer make a Salary Reduction Contribution on his
behalf to the Plan pursuant to Section 3.1(a) for a Year, shall be zero for that
Year, unless the Employer makes a qualified non-elective contribution to the
Plan for a Year to satisfy the Actual Deferral Percentage tests, in which case
the Actual Deferral Ratio for each such Non-Highly Compensated Employee shall be
the ratio of that portion of the qualified non-elective contribution
attributable to contributions made by the Employer to satisfy the Actual
Deferral Percentage tests which is allocated to his 401(k) Account under Section
7.5 for that Year to his Annual Compensation [as defined in subsection (c)
below] paid or accrued during that Year in which the Employee was an eligible
Non-Highly Compensated Employee.
 

                If any Employee who is an eligible Highly Compensated Employee
is a participant in two or more cash or deferred arrangements described in
Section 401(k) of the Code that are maintained by an Affiliated Company and that
are not mandatorily disaggregated pursuant to Treas. Reg. §1.410(b)-7(c), as
modified by Treas. Reg. §1.401(k)-1(b)(4) [without regard to the prohibition on
aggregating plans with inconsistent testing methods contained in Treas. Reg.
§1.401(k)-1(b)(4)(iii)(B) and the prohibition on aggregating plans with
different plan years contained in Treas. Reg. §1.410(b)-7(d)(5)], for purposes
of determining such Highly Compensated Employee's Actual Deferral Ratio under
this Section 4.2, all such cash or deferred arrangements shall be treated as one
cash or deferred arrangement and all elective contributions [as defined in
Treas. Reg. §1.401(k)-6] and qualified non-elective contributions (taken into
account in determining actual deferral percentages) to such other plans
maintained by an Affiliated Company shall be treated as if all such
contributions were made to the Plan; provided, however, that if any such plan
has a plan year different from the Year, any such elective contributions and
qualified non-elective contributions made to such Highly Compensated Employee's
accounts under that other plan during the Year shall be treated as if such
contributions were made to the Plan. For purposes of this Section 4.2, if two or
more plans or arrangements described in Section 401(k) of the Code are treated
as one plan for the purposes of Section 401(a)(4) or Section 410(b) of the Code,
such arrangements shall be treated as a single arrangement, and the
Administrator shall determine the Highly Compensated Employee's Actual Deferral
Ratio by aggregating his Salary Reduction Contributions, elective contributions
and qualified non-elective contributions as if the Plan and such other plan or
plans were a single plan; provided, however, the Plan and any such other plan or
plans may be aggregated as described in this sentence only if the Plan and such
other plan or plans have the same plan year and utilize the same testing method
to satisfy the requirements of Section 401(k) of the Code.
 

                The Recordkeeper shall maintain records to demonstrate
compliance with the tests under this Section 4.2, including the extent to which
the Plan used qualified non-elective contributions made pursuant to Section 3.4
that satisfy the requirements of Section 4.6 to satisfy a test.
 


9



--------------------------------------------------------------------------------



 



                Notwithstanding the preceding provisions of this Section 4.2, if
the Plan provides that Employees are eligible to make Salary Reduction
Contributions before they have satisfied the minimum age and service
requirements under Section 410(a)(1) of the Code and applies Section
410(b)(4)(B) of the Code in determining whether the cash or deferred arrangement
under the Plan meets the requirements of Section 410(b)(1) of the Code, the
Administrator may apply the limitations on Salary Reduction Contributions of
Highly Compensated Employees described in this Section 4.2 either (i) by
comparing the Actual Deferral Percentage of all Employees who are eligible
Highly Compensated Employees for the Year to the Actual Deferral Percentage for
the preceding Year of those Employees who are Non-Highly Compensated Employees
and who have satisfied the minimum age and service requirements under Section
410(a)(1) of the Code, or (ii) separately with respect to Employees who have not
satisfied the minimum age and service requirements under Section 410(a)(1) of
the Code and Employees who have satisfied such minimum age and service
requirements under Section 410(a)(1) of the Code.
 

      (c)      "Annual Compensation" means for a particular Year beginning on or
after January 1, 1995, the definition of compensation determined by the
Administrator to be used under this Section 4.2 for that Year, provided that any
such definition of compensation must satisfy Section 414(s) of the Code as
determined under Treas. Reg. §1.414(s)-1(c). In the case of a Participant who
commences, resumes or ceases to be eligible to participate in the Plan during
the Year, the Administrator may determine to consider only the amount of the
Annual Compensation received by the Participant during the portion of the Year
in which he was eligible to participate, provided that this limit is applied to
all eligible Employees under the Plan.
 


10



--------------------------------------------------------------------------------



 



      5.       Section 4.3 of the Plan is hereby amended to read as follows:
 

          Sec. 4.3   Adjustments Required to Satisfy an Actual Deferral
Percentage Test.  If Salary Reduction Contributions made pursuant to Section
3.1(a) for any Year do not satisfy one of the tests set forth in Section 4.2,
the excess amount that would result in a test being satisfied for that Year if
it had not been made to the Plan shall be referred to as an "Excess Salary
Reduction Contribution" and the Administrator shall, in its sole and absolute
discretion and notwithstanding any other provision of the Plan to the contrary
(but subject to the provisions of Sections 4.4, 4.5 and 4.6), make appropriate
adjustments pursuant to one or more of the following provisions:
 

      (a)      Within 2-1/2 months following the close of the Year for which an
Excess Salary Reduction Contribution was made, if administratively possible, and
not later than the close of the Year immediately following the Year for which an
Excess Salary Reduction Contribution was made, the Excess Salary Reduction
Contribution (plus any income and minus any loss attributable thereto) shall be
distributed to the Highly Compensated Employees to whose 401(k) Accounts all or
a portion of such Excess Salary Reduction Contribution was allocated first from
such Highly Compensated Employees' unmatched Salary Reduction Contributions made
pursuant to Section 3.1(a), and then, if necessary, from such Highly Compensated
Employees' matched Salary Reduction Contributions made pursuant to Section
3.1(a); provided, however, that if matched Salary Reduction Contributions made
pursuant to Section 3.1(a) are distributed to correct an Excess Salary Reduction
Contribution, the Matching Contribution to which such Excess Salary Reduction
Contribution relates (plus any income and minus any loss attributable thereto)
shall be forfeited (whether or not vested) at the time the Excess Salary
Reduction Contribution is distributed and the forfeiture shall be applied as set
forth in Section 14.5; or
 

      (b)      Not later than the last day of the Year with respect to which an
Excess Salary Reduction Contribution would be considered to have been made if
not for the adjustments under this Section 4.3, the Employer shall, if the
conditions applicable to qualified non-elective contributions under Section 4.6
are satisfied, make a qualified non-elective contribution pursuant to Section
3.4 on behalf of the eligible Non-Highly Compensated Employees with respect to
the preceding Year (as defined in Section 4.2) who meet the requirements of
Section 7.5 in an amount sufficient to satisfy one of the tests set forth in
Section 4.2 [before or after the application of subsection (a) above].
 

The amount of the Excess Salary Reduction Contributions, if any, to be
distributed pursuant to subsection (a) hereof for a Year shall be determined by
a three-step process. First, a leveling method shall be used by the
Administrator under which the Actual Deferral Ratio of the Highly Compensated
Employee with the highest Actual Deferral Ratio for that Year is reduced to the
extent required (i) to enable the Plan to satisfy for that Year one of the
Actual Deferral Percentage tests set forth in Section 4.2 or (ii) to cause such
Highly Compensated Employee's Actual Deferral Ratio for that Year to equal the
Actual Deferral Ratio of the Highly Compensated Employee with the next highest
Actual Deferral Ratio for that Year. The Actual Deferral Ratio of any Highly
Compensated Employee included for that Year in the leveling method of the first
step shall be the Actual Deferral Ratio determined after the amount of that
Highly Compensated Employee's Salary Reduction Contributions made pursuant to
Section 3.1(a) for that Year have been reduced by the amount of Excess Elective
Deferrals for the Year, if any, that have been previously distributed under
Section 4.1 to the Employee for the taxable year ending in that Year. This
procedure shall be repeated until the Plan satisfies one of the Actual Deferral
Percentage tests set forth in Section 4.2. Then the Administrator shall
determine, with respect to each Highly Compensated Employee included for that
Year in the leveling method of the first step, the difference between (i) that
Highly Compensated Employee's Salary Reduction Contributions for that Year and
(ii) the amount equal to the product of that Highly Compensated Employee's
adjusted Actual Deferral Ratio determined for that Year pursuant to the leveling
method of the first step multiplied by his Annual Compensation [as defined in
Section 4.2(c)] for that Year. Finally, the Administrator shall add all amounts
determined for that Year pursuant to the second step described in the preceding
sentence which shall constitute the amount of the Excess Salary Reduction
Contributions to be distributed pursuant to subsection (a) for that Year.


11



--------------------------------------------------------------------------------



 



          Once the Plan satisfies one of the Actual Deferral Percentage tests,
the amount of the Excess Salary Reduction Contributions determined for that Year
pursuant to the preceding paragraph shall be allocated to one or more Highly
Compensated Employees for that Year pursuant to a leveling method under which
the dollar amount of the Salary Reduction Contributions made pursuant to Section
3.1(a) of the Highly Compensated Employee with the highest dollar amount of
Salary Reduction Contributions made pursuant to Section 3.1(a) for that Year is
reduced to the extent required (i) to allocate to that Highly Compensated
Employee all of the Excess Salary Reduction Contributions determined for that
Year pursuant to the preceding paragraph or (ii) to cause such Highly
Compensated Employee's dollar amount of Salary Reduction Contributions made
pursuant to Section 3.1(a) to equal the dollar amount of Salary Reduction
Contributions of the Highly Compensated Employee with the next highest dollar
amount of Salary Reduction Contributions made pursuant to Section 3.1(a). This
procedure shall be repeated until the entire amount of the Excess Salary
Reduction Contributions determined for that Year has been allocated to one or
more Highly Compensated Employees for that Year. The amount of the Excess Salary
Reduction Contributions for a Year to be distributed to any Highly Compensated
Employee for that Year shall be adjusted for income or loss as provided in the
following paragraphs. The Administrator shall then direct the Trustee to
distribute the adjusted Excess Salary Reduction Contributions to each such
Highly Compensated Employee.
 

          Except as determined otherwise by the Administrator pursuant to this
paragraph, the income or loss attributable to the portion of the Excess Salary
Reduction Contributions for a Year that are to be distributed to a Highly
Compensated Employee hereunder shall be determined by multiplying the amount of
the income or loss allocable to the Participant's 401(k) Account for the Year by
a fraction, the numerator of which is the portion of the Excess Salary Reduction
Contributions for the Year that are to be distributed to that Participant and
the denominator of which is the sum of the balance of the Participant's 401(k)
Account as of the first day of the Year and any Salary Reduction Contributions
allocated to the Participant's 401(k) Account for that Year. The Administrator
may, in its discretion, determine to use any other reasonable method for
computing the income or loss attributable to Excess Salary Reduction
Contributions, provided that the method (i) does not violate Section 401(a)(4)
of the Code, (ii) is used consistently for all Participants and for all
corrective distributions under the Plan for the Year, and (iii) is used by the
Plan for allocating income or loss to Participants' Individual Accounts. The
Plan shall not be considered to fail to use a reasonable method for computing
the income or loss attributable to Excess Salary Reduction Contributions merely
because the income or loss attributable to Excess Salary Reduction Contributions
is determined on a date that is no more than seven days before the date of
distribution of such Excess Salary Reduction Contributions.

          In adjusting a Participant's Excess Salary Reduction Contributions for
the income or loss attributable to such Excess Salary Reduction Contributions,
effective for the Year beginning January 1, 2006, the income or loss
attributable to such excess contributions for the "gap period" shall be
considered. For purposes of this Section 4.3, "gap period" shall mean the period
beginning with the first day of the Year next following the Year for which the
Excess Salary Reduction Contributions were made on behalf of the Participant and
ending on the date of distribution of such Excess Salary Reduction
Contributions. The Administrator may, in its discretion, determine to use the
safe harbor method to determine income or loss attributable to Excess Salary
Reduction Contributions for the gap period under which the income or loss
attributable to Excess Salary Reduction Contributions for the gap period shall
be equal to ten percent of the income or loss attributable to Excess Salary
Reduction Contributions for the Year that would be determined under the
immediately preceding paragraph, multiplied by the number of calendar months
that have elapsed since the end of that Year. For purposes of calculating the
number of calendar months that have elapsed under this safe harbor method, a
corrective distribution that is made on or before the 15th day of a month shall
be treated as made on the last day of the preceding month and a corrective
distribution that is made after the 15th day of a month shall be treated as made
on the last day of that month. The Administrator may, however, in its discretion
determine the income or loss attributable to Excess Salary Reduction
Contributions for the aggregate of the Year for which the Excess Salary
Reduction Contributions were made and the gap period following that Year, by
applying the standard method described in the immediately preceding paragraph to
this aggregate period, which shall be accomplished by (i) substituting the
income or loss for that Year and that gap period for the income or loss for that
Year, and (ii) substituting the amounts taken into account under the Actual
Deferral Percentage test for that Year and that gap period in determining the
fraction that is multiplied by that income or loss.


12



--------------------------------------------------------------------------------



 



      6.    A new Section 4.6 is hereby added to the Plan to read as follows:
 

          Sec. 4.6   Targeted Qualified Non-Elective Contributions
Limit.  Employer qualified non-elective contributions made pursuant to Section
3.4 to satisfy the Actual Deferral Percentage test under Section 4.2 for a Year
cannot be taken into account in determining the Actual Deferral Ratio for an
eligible Non-Highly Compensated Employee (as defined in Section 4.2) for the
preceding Year to the extent such contributions exceed the product of that
Non-Highly Compensated Employee's Annual Compensation [as defined in Section
4.2(c)] for the preceding Year and the greater of five percent or two times the
Plan's "representative contribution rate." Any qualified non-elective
contributions taken into account under the Contribution Percentage test under
Section 5.1 (including the determination of the "representative contribution
rate" under Section 5.5) for a Year shall not be taken into account for purposes
of this Section 4.6 (including the determination of the "representative
contribution rate" under this Section 4.6). For purposes of this Section 4.6,
the following terms shall have the following meanings:
 

      (a)      The Plan's "representative contribution rate" is the lowest
"applicable contribution rate" of any eligible Non-Highly Compensated Employee
for the preceding Year in either (i) the group consisting of half of all
eligible Non-Highly Compensated Employees for the preceding Year, or (ii) the
group consisting of all eligible Non-Highly Compensated Employees for the
preceding Year who are employed by the Employer on the last day of the preceding
Year, whichever results in the greater amount.
 

      (b)      The "applicable contribution rate" for an eligible Non-Highly
Compensated Employee for purposes of allocating qualified non-elective
contributions that may be included in determining his Actual Deferral Ratio
under Section 4.2 for the preceding Year shall mean the qualified non-elective
contributions made at the election of the Administrator pursuant to Section
4.3(b) for the eligible Non-Highly Compensated Employee for the preceding Year
[excluding any qualified non-elective contributions made at the election of the
Administrator pursuant to Section 5.2(c) that are included in determining his
Actual Contribution Ratio under Section 5.1 for the preceding Year], divided by
the eligible Non-Highly Compensated Employee's Annual Compensation [as defined
in Section 4.2(c)] for the preceding Year.
 

          Employer qualified non-elective contributions made pursuant to Section
3.4 to satisfy the Actual Deferral Percentage test under Section 4.2 for a Year
cannot be taken into account in determining the Actual Deferral Ratio for an
eligible Non-Highly Compensated Employee (as defined in Section 4.2) for the
preceding Year to the extent such contributions are taken into account for
purposes of satisfying any other actual deferral percentage test under Section
401(k) of the Code, any other contribution percentage test under Section 401(m)
of the Code, or the safe harbor requirements of Treas. Reg. §1.401(k)-3, the
safe harbor requirements of Treas. Reg. §1.401(m)-3, or the SIMPLE 401(k) plan
requirements of Treas. Reg. §1.401(k)-4.


13



--------------------------------------------------------------------------------



 



          7.   Section 5.1 of the Plan is hereby amended to read as follows:

          Sec. 5.1   Contribution Percentage Tests.  For each Year, the
Administrator shall determine, after first applying the provisions of Section
4.3(a), whether the sum of (i) the amounts allocated to the Employer Account of
each Participant attributable to Matching Contributions, if any, made for that
Year and forfeitures that are allocated under Section 7.3 as Matching
Contributions for that Year and (ii) the amount allocated to each such
Participant's 401(k) Account attributable to qualified non-elective
contributions (that are designated under Section 3.4 for consideration under
this Section 5.1) for that Year shall satisfy one of the following tests:
 

      (a)      the "Contribution Percentage" for the Year for the group
consisting of all eligible Highly Compensated Employees (as defined below) shall
not exceed the "Contribution Percentage" for the preceding Year for the group
consisting of all eligible Non-Highly Compensated Employees (as defined below)
multiplied by 1.25; or
 

      (b)      the "Contribution Percentage" for the Year for the group
consisting of all eligible Highly Compensated Employees shall not exceed the
lesser of (i) 200% of the "Contribution Percentage" for the preceding Year for
the group consisting of all eligible Non-Highly Compensated Employees or (ii)
the "Contribution Percentage" for the preceding Year for the group consisting of
all eligible Non-Highly Compensated Employees plus two percentage points or such
lesser amount as the Secretary of the Treasury shall prescribe.
 

Notwithstanding subsections (a) and (b) above, the Administrator may elect by
Plan amendment in accordance with Internal Revenue Service Notice 97-2, 1997-2
I.R.B. 22 for the Year beginning January 1, 1997 and in accordance with Treasury
regulations or other Internal Revenue Service guidance promulgated under Section
401(m) of the Code for Years beginning after December 31, 1997 to determine
compliance with either of the tests under subsection (a) or (b) for a Year by
reference to the Contribution Percentage of the eligible Non-Highly Compensated
Employees for the current Year in lieu of determining such compliance based on
the Contribution Percentage of the eligible Non-Highly Compensated Employees for
the preceding Year.


14



--------------------------------------------------------------------------------



 



          Notwithstanding the preceding provisions of this Section 5.1, any
Matching Contributions which are attributable to additional Salary Reduction
Contributions that are deemed to have been made pursuant to Section 3.1(c) for a
taxable year shall not be considered Matching Contributions for that Year for
purposes of the Contribution Percentage tests of this Section 5.1.

          For purposes of this Article V, the following terms shall have the
following meanings:
 

      (a)      "Contribution Percentage" for a Year or a preceding Year means,
with respect to the group consisting of the eligible Highly Compensated
Employees and the group consisting of the eligible Non-Highly Compensated
Employees, the average (expressed as a percentage) of the ratios, calculated
separately for each Employee in each such group and rounded to the nearest
one-hundredth of one percent, of the sum of (i) the amount of Matching
Contributions, if any, and forfeitures allocated to each Employee's Employer
Account under Section 7.3 for such Year or preceding Year, whichever is
applicable, after reduction for forfeited Matching Contributions, if any, under
Section 4.3(a), and (ii) the amount allocated as Matching Contributions to each
Employee's 401(k) Account under Section 7.5 attributable to qualified
non-elective contributions (that are designated under Section 3.4 for
consideration under this Section 5.1 and that satisfy the requirements of
Section 5.5) for such Year or preceding Year, whichever is applicable, to such
Employee's Annual Compensation [as defined in subsection (c) below] paid or
accrued during the Year or preceding Year, whichever is applicable, in which the
Employee was an eligible Highly Compensated Employee or eligible Non-Highly
Compensated Employee. Notwithstanding the preceding sentence, a qualified
non-elective contribution can be considered in calculating the Contribution
Percentage of an eligible Non-Highly Compensated Employee for a Year only if the
qualified non-elective contribution is allocated as of a date within that Year
and is actually contributed to the Trust Fund by an Employer no later than the
last day of the Year immediately following the Year to which that qualified
non-elective contribution relates.
 

      (b)      "Actual Contribution Ratio" means each separately calculated
ratio under subsection (a) above. An Employee who is considered a Highly
Compensated Employee under Section 1.20 or a Non-Highly Compensated Employee
under Section 1.29 shall be considered an "eligible Highly Compensated Employee"
or an "eligible Non-Highly Compensated Employee" for purposes of this Section
5.1 for each Year he is employed by an Employer if he has satisfied the
eligibility requirements of Article II and reached a 401(k) Entry Date or other
date on which he could have become a Participant, regardless of whether he is
eligible to receive an allocation of a Matching Contribution under Section 7.3
for that Year because (i) he elected to have an Employer make a Salary Reduction
Contribution to the Plan on his behalf under Section 3.1 for that Year, or (ii)
he is suspended from further contributions during the Year due to the
limitations of Section 415 of the Code as described in Article VIII. Moreover,
the eligible Non-Highly Compensated Employees for a preceding Year shall be
determined for that Year as described in the preceding sentence and shall not be
affected by any such Non-Highly Compensated Employee's status as an Employee,
Highly Compensated Employee or Non-Highly Compensated Employee for the current
Year. Consequently, for purposes of this Section 5.1, the Actual Contribution
Ratio for each Highly Compensated Employee and Non-Highly Compensated Employee
who is eligible to, but does not elect to have an Employer make a Salary
Reduction Contribution on his behalf to the Plan for a Year and who does not
receive an allocation of a Matching Contribution for that Year, shall be zero
for that Year, unless an Employer makes a qualified non-elective contribution to
the Plan for a Year to satisfy the Contribution Percentage tests, in which case
the Actual Contribution Ratio for each such Non-Highly Compensated Employee
shall be the ratio of that portion of the qualified non-elective contribution
attributable to contributions made by an Employer to satisfy the Contribution
Percentage tests which is allocated to his 401(k) Account under Section 7.5 for
that Year to his Annual Compensation [as defined in subsection (c) below] paid
or accrued during that Year in which the Employee was an eligible Non-Highly
Compensated Employee.
 


15



--------------------------------------------------------------------------------



 



                If any Employee who is an eligible Highly Compensated Employee
is a participant in two or more plans described in Section 401(a) of the Code
that are maintained by an Affiliated Company and that are not mandatorily
disaggregated pursuant to Treas. Reg. §1.410(b)-7(c), as modified by Treas. Reg.
§1.401(m)-1(b)(4) [without regard to the prohibition on aggregating plans with
inconsistent testing methods contained in Treas. Reg. §1.401(m)-1(b)(4)(iii)(B)
and the prohibition on aggregating plans with different plan years contained in
Treas. Reg. §1.410(b)-7(d)(5)], for purposes of determining such Highly
Compensated Employee's Actual Contribution Ratio under this Section 5.1, all
such plans shall be treated as one plan and all matching contributions within
the meaning of Section 401(m)(4)(A) of the Code, employee voluntary after-tax
contributions, and qualified non-elective contributions (taken into account in
determining actual contribution percentages) to such other plans maintained by
an Affiliated Company shall be treated as if all such contributions were made to
the Plan; provided, however, that if any such plan has a plan year different
from the Year, any such matching contributions, employee voluntary after-tax
contributions and non-elective contributions made to such Highly Compensated
Employee's accounts under that other plan during the Year shall be treated as if
such contributions were made to the Plan. For purposes of this Section 5.1, if
two or more plans of an Employer to which matching contributions, employee
voluntary after-tax contributions, or qualified non-elective contributions are
made are treated as one plan for purposes of Section 401(a)(4) or Section 410(b)
of the Code, such plans shall be treated as one plan and the Administrator shall
determine the Highly Compensated Employee's Actual Contribution Ratio by
aggregating his Matching Contributions, matching contributions, employee
voluntary after-tax contributions and qualified non-elective contributions as if
the Plan and any such other plan or plans were a single plan; provided, however,
the Plan and such other plan or plans may be aggregated as described in this
sentence only if the Plan and such other plan or plans have the same plan year
and utilize the same testing method to satisfy the requirements of Section
401(m) of the Code.
 


16



--------------------------------------------------------------------------------



 



                The Recordkeeper shall maintain records to demonstrate
compliance with the tests under this Section 5.1, including the extent to which
the Plan used qualified non-elective contributions made pursuant to Section 3.4
that satisfy the requirements of Section 5.5 to satisfy a test.
 

                Notwithstanding preceding provisions of this Section 5.1, if the
Plan provides that Employees are eligible to receive Matching Contributions
before they have satisfied the minimum age and service requirements under
Section 410(a)(1) of the Code and applies Section 410(b)(4)(B) of the Code in
determining whether the portion of the Plan subject to Section 401(m) of the
Code meets the requirements of Section 410(b)(1) of the Code, the Administrator
may apply the limitations on Matching Contributions of Highly Compensated
Employees described in this Section 5.1 either (i) by comparing the Contribution
Percentage of all Employees who are eligible Highly Compensated Employees for
the Year to the Contribution Percentage for the preceding Year of those
Employees who are Non-Highly Compensated Employees and who have satisfied the
minimum age and service requirements under Section 410(a)(1) of the Code, or
(ii) separately with respect to Employees who have not satisfied the minimum age
and service requirements under Section 410(a)(1) of the Code and Employees who
have satisfied such minimum age and service requirements under Section 401(a)(1)
of the Code.
 

      (c)      "Annual Compensation" means for a particular Year beginning on or
after January 1, 1995, the definition of compensation determined by the
Administrator to be used under this Section 5.1 for that Year, provided that any
such definition of compensation must satisfy Section 414(s) of the Code as
determined under Treas. Reg. §1.414(s)-1(c). In the case of a Participant who
commences, resumes or ceases to be eligible to participate in the Plan during
the Year, the Administrator may determine to consider only the amount of the
Annual Compensation received by the Participant during the portion of the Year
in which he was eligible to participate, provided that this limit is applied to
all eligible Employees under the Plan.
 


17



--------------------------------------------------------------------------------



 



      8.     Section 5.2 of the Plan is hereby amended to read as follows:
 

          Sec. 5.2   Adjustments Required to Satisfy a Contribution Percentage
Test..  If Matching Contributions, if any, made for any Year and allocated under
Section 7.3 do not satisfy one of the tests set forth in Section 5.1, the excess
amount that would result in a test being satisfied for the Year if it had not
been made to the Plan shall be referred to as an "Excess Matching Contribution"
and the Administrator shall, in its sole and absolute discretion and
notwithstanding any other provision of the Plan to the contrary, make
appropriate adjustments in accordance with Sections 401(a)(4) and 401(m) of the
Code (and the Treasury regulations thereunder) pursuant to subsections (a) and
(b), or pursuant to subsection (c) in lieu of the application of subsections (a)
and (b), or pursuant to subsection (c) in addition to the application of
subsections (a) and (b), as determined by the Administrator, as follows:
 

      (a)      To the extent that the portion of the Excess Matching
Contribution for the Year allocable to an Employer Account of a Highly
Compensated Employee is nonforfeitable under Section 14.2, such nonforfeitable
portion (plus any income and minus any loss attributable thereto) shall be
distributed to the Highly Compensated Employee within 2-1/2 months following the
close of that Year, if administratively possible, and not later than the close
of the Year immediately following that Year; and
 

      (b)      To the extent that the portion of the Excess Matching
Contribution for the Year allocable to an Employer Account of a Highly
Compensated Employee is forfeitable under Section 14.2, within 2-1/2 months
following the close of that Year, if administratively possible, and not later
than the close of the Year immediately following that Year such forfeitable
portion (plus any income and minus any loss attributable thereto) shall be
forfeited and applied as set forth in Section 14.5; or
 

      (c)      In lieu of or in addition to the application of subsections (a)
and (b) above, not later than the last day of the Year with respect to which an
Excess Matching Contribution would be considered to have been made if not for
the adjustments under this Section 5.2, the Employer shall, if the conditions
applicable to qualified non-elective contributions under Section 5.5 are
satisfied, make a qualified non-elective contribution pursuant to Section 3.4 on
behalf of the eligible Non-Highly Compensated Employees with respect to the
preceding Year (as defined in Section 5.1) who meet the requirements of Section
7.5 in an amount sufficient to satisfy one of the tests set forth in Section 5.1
[before or after the application of subsections (a) and (b)].
 

The amount of the Excess Matching Contributions, if any, to be distributed or
forfeited pursuant to subsections (a) and (b) hereof for a Year shall be
determined by a three-step process. First, a leveling method shall be used by
the Administrator under which the Actual Contribution Ratio of the Highly
Compensated Employee with the highest Actual Contribution Ratio for that Year is
reduced to the extent required (i) to enable the Plan to satisfy for that Year
one of the Contribution Percentage tests set forth in Section 5.1 or (ii) to
cause such Highly Compensated Employee's Actual Contribution Ratio for that Year
to equal the Actual Contribution Ratio of the Highly Compensated Employee with
the next highest Actual Contribution Ratio for that Year. This procedure shall
be repeated until the Plan satisfies one of the Contribution Percentage tests
set forth in Section 5.1. Then the Administrator shall determine, with respect
to each Highly Compensated Employee included for that Year in the leveling
method of the first step, the difference between (i) that Highly Compensated
Employee's Matching Contributions for that Year and (ii) the amount equal to the
product of that Highly Compensated Employee's adjusted Actual Contribution Ratio
determined for that Year pursuant to the leveling method of the first step
multiplied by his Annual Compensation [as defined in Section 5.1(c)] for that
Year. Finally, the Administrator shall add all amounts determined for that Year
pursuant to the second step described in the preceding sentence which shall
constitute the amount of the Excess Matching Contributions to be distributed
and/or forfeited, as applicable, pursuant to subsection (a) and/or (b) for that
Year.


18



--------------------------------------------------------------------------------



 



          Once the Plan satisfies one of the Contribution Percentage tests, the
amount of the Excess Matching Contributions determined for that Year pursuant to
the preceding paragraph shall be allocated to one or more Highly Compensated
Employees for that Year pursuant to a leveling method under which the dollar
amount of the Matching Contributions of the Highly Compensated Employee with the
highest dollar amount of Matching Contributions for that Year is reduced to the
extent required (i) to allocate to that Highly Compensated Employee all of the
Excess Matching Contributions determined for that Year pursuant to the preceding
paragraph or (ii) to cause such Highly Compensated Employee's dollar amount of
Matching Contributions to equal the dollar amount of Matching Contributions of
the Highly Compensated Employee with the next highest dollar amount of Matching
Contributions. This procedure shall be repeated until the entire amount of the
Excess Matching Contributions determined for that Year has been allocated to one
or more Highly Compensated Employees for that Year. The amount of the Excess
Matching Contributions for a Year to be distributed to any Highly Compensated
Employee for that Year shall be adjusted for income or loss as provided in the
following paragraphs. The Administrator shall then direct the Trustee to
distribute the adjusted Excess Matching Contributions to each such Highly
Compensated Employee.

          Except as determined otherwise by the Administrator pursuant to this
paragraph, the income or loss attributable to the portion of the Excess Matching
Contributions for a Year that are to be distributed to a Highly Compensated
Employee or forfeited from his Employer Account hereunder shall be determined by
multiplying the amount of the income or loss allocable to the Participant's
Employer Account for the Year by a fraction, the numerator of which is the
portion of the Excess Matching Contributions for the Year that are to be
distributed to that Participant or forfeited from his Employer Account and the
denominator of which is the sum of the balance of the Participant's Employer
Account as of the first day of the Year and any Matching Contributions allocated
to the Participant's Employer Account for that Year. The Administrator may, in
its discretion, determine to use any other reasonable method for computing the
income or loss attributable to Excess Matching Contributions, provided that the
method (i) does not violate Section 401(a)(4) of the Code, (ii) is used
consistently for all Participants and for all corrective distributions and
forfeitures under the Plan for the Year, and (iii) is used by the Plan for
allocating income or loss to Participants' Individual Accounts. The Plan shall
not be considered to fail to use a reasonable method for computing the income or
loss attributable to Excess Matching Contributions merely because the income or
loss attributable to Excess Matching Contributions is determined on a date that
is no more than seven days before the date of distribution or forfeiture of such
Excess Matching Contributions.

In adjusting a Participant's Excess Matching Contributions for the income or
loss attributable to such Excess Matching Contributions, effective for the Year
beginning January 1, 2006, the income or loss attributable to such excess
contributions for the "gap period" shall be considered. For purposes of this
Section 5.2, "gap period" shall mean the period beginning with the first day of
the Year next following the Year for which the Excess Matching Contributions
were made on behalf of the Participant and ending on the date of distribution or
forfeiture of such Excess Matching Contributions. The Administrator may, in its
discretion, determine to use the safe harbor method to determine income or loss
attributable to Excess Matching Contributions for the gap period under which the
income or loss attributable to Excess Matching Contributions for the gap period
shall be equal to ten percent of the income or loss attributable to Excess
Matching Contributions for the Year that would be determined under the
immediately preceding paragraph, multiplied by the number of calendar months
that have elapsed since the end of that Year. For purposes of calculating the
number of calendar months that have elapsed under this safe harbor method, a
corrective distribution or forfeiture that is made on or before the 15th day of
a month shall be treated as made on the last day of the preceding month and a
corrective distribution or forfeiture that is made after the 15th day of a month
shall be treated as made on the last day of that month. The Administrator may,
however, in its discretion determine the income or loss attributable to Excess
Matching Contributions for the aggregate of the Year for which the Excess
Matching Contributions were made and the gap period following that Year, by
applying the standard method described in the immediately preceding paragraph to
this aggregate period, which shall be accomplished by (i) substituting the
income or loss for that Year and that gap period for the income or loss for that
Year, and (ii) substituting the amounts taken into account under the
Contribution Percentage test for that Year and that gap period in determining
the fraction that is multiplied by that income or loss.


19



--------------------------------------------------------------------------------



 



9.      A new Section 5.5 is hereby added to the Plan to read as follows:

          Sec. 5.5   Targeted Qualified Non-Elective Contributions
Limit.  Employer qualified non-elective contributions made pursuant to Section
3.4 to satisfy the Contribution Percentage test under Section 5.1 for a Year
cannot be taken into account in determining the Actual Contribution Ratio for an
eligible Non-Highly Compensated Employee (as defined in Section 5.1) for the
preceding Year to the extent such contributions exceed the product of that
Non-Highly Compensated Employee's Annual Compensation [as defined in Section
5.1(c)] for the preceding Year and the greater of five percent or two times the
Plan's "representative contribution rate." Any qualified non-elective
contributions taken into account under the Actual Deferral Percentage test under
Section 4.2 (including the determination of the "representative contribution
rate" under Section 4.6) for a Year shall not be taken into account for purposes
of this Section 5.5 (including the determination of the "representative
contribution rate" under this Section 5.5). For purposes of this Section 5.5,
the following terms shall have the following meanings:
 

      (a)      The Plan's "representative contribution rate" is the lowest
"applicable contribution rate" of any eligible Non-Highly Compensated Employee
for the preceding Year in either (i) the group consisting of half of all
eligible Non-Highly Compensated Employees for the preceding Year, or (ii) the
group consisting of all eligible Non-Highly Compensated Employees for the
preceding Year who are employed by the Employer on the last day of the preceding
Year, whichever results in the greater amount.
 

      (b)      The "applicable contribution rate" for an eligible Non-Highly
Compensated Employee for purposes of allocating qualified non-elective
contributions that may be included in determining his Actual Contribution Ratio
under Section 5.1 for the preceding Year shall mean the qualified non-elective
contributions made at the election of the Administrator pursuant to Section
5.2(c) for the eligible Non-Highly Compensated Employee for the preceding Year
[excluding any qualified non-elective contributions made at the election of the
Administrator pursuant to Section 4.3(b) that are included in determining his
Actual Deferral Ratio under Section 4.2 for the preceding Year], divided by the
eligible Non-Highly Compensated Employee's Annual Compensation [as defined in
Section 5.1(c)] for the preceding Year.
 


20



--------------------------------------------------------------------------------



 



          Employer qualified non-elective contributions made pursuant to Section
3.4 to satisfy the Contribution Percentage test under Section 5.1 for a Year
cannot be taken into account in determining the Actual Contribution Ratio for an
eligible Non-Highly Compensated Employee (as defined in Section 5.1) for the
preceding Year to the extent such contributions are taken into account for
purposes of satisfying any other actual deferral percentage test under Section
401(k) of the Code, any other contribution percentage test under Section 401(m)
of the Code, or the safe harbor requirements of Treas. Reg. §1.401(k)-3, the
safe harbor requirements of Treas. Reg. §1.401(m)-3, or the SIMPLE plan
requirements of Treas. Reg. §1.401(k)-4.

          10.   Section 14.3 of the Plan is hereby amended to read as follows:

          Sec. 14.3   Time of Distribution.If the employment of a Participant
with his Employer and all Affiliated Companies terminates for any reason other
than retirement, death or Disability, and the value of the vested portion of his
Individual Account exceeds $5,000, then the Administrator shall direct the
Trustee, with such Participant's written consent, or, if allowed by the
Administrator, by his Interactive Electronic Communication, to distribute to
such Participant the portion of his Individual Account to which he is entitled
under Section 14.2 in accordance with Article XV hereof as soon as
administratively practicable after the later of (i) the date the Participant's
employment terminates or (ii) the earlier of (A) the Valuation Date immediately
following the date determined by such Participant in his advance written
election filed with the Administrator or, if allowed by the Administrator, by
his Interactive Electronic Communication, or (B) the Valuation Date next
following the date on which such Participant attains age 62 or his earlier death
occurs, but not later than the time specified in Section 15.4. If such
Participant does not consent to an early distribution, the vested portion of his
Individual Account shall continue to be invested in the Investment Funds or
Funds selected by the Participant pursuant to his current investment direction.

          However, if the vested balance of a terminated Participant's
Individual Account does not exceed $5,000, the Administrator shall direct the
Trustee to distribute the vested balance of the Individual Account to such
Participant in a single lump sum distribution as soon as administratively
practicable after the end of the calendar quarter in which the Participant's
termination of employment occurs or prior to such date if so directed in writing
or, if allowed by the Administrator, by Interactive Electronic Communication, by
the Participant. Effective with respect to each Participant whose employment
with his Employer and all Affiliated Companies terminates after December 31,
2001, Rollover Contributions (and earnings attributable thereto) shall be
excluded in determining the value of the vested portion of the terminated
Participant's Individual Account for purposes of this Section 14.3. The balance
to the credit of a terminated Participant in his Employer Account which is not
vested under the schedule in Section 14.2, if not previously forfeited, shall be
forfeited as of the earlier of (i) the date his entire vested Individual Account
balance has been distributed under Article XV or (ii) the last day of the Year
in which such Participant incurs a 60-consecutive month Period of Severance. If
the Participant is not entitled to any portion of his Individual Account, he
shall be deemed to have received a distribution and shall forfeit the balance of
his Employer Account on the date of his employment terminates; provided,
however, that this deemed forfeiture shall not apply if the Participant has a
balance in his 401(k) Account. The forfeited amount under this Section 14.3
shall remain in the Trust Fund and shall be applied as provided in Section 14.5.
If a Former Participant is reemployed by an Affiliated Company without incurring
a 60-consecutive month Period of Severance, he shall have the right to restore
in full the portion of his Employer Account which was forfeited hereunder upon
repayment to the Plan of the full amount of the distribution from such account.
Such repayment must be made not later than the earlier of the fifth anniversary
of his return to employment or the last day of the Year in which the Participant
incurs a 60-consecutive month Period of Severance after the date of his
distribution. The Participant's repayment, if any, shall be held in the
Participant's Reinstatement Account and the reinstated forfeiture shall be held
in the Participant's Employer Account. If the Participant resumes active
employment with an Affiliated Company and does not repay a prior distribution
prior to the time specified above, the portion of his Employer Account which was
forfeited hereunder shall not be restored. If the Participant was deemed to
receive a distribution as provided in this Section, the forfeited portion of his
Employer Account shall be automatically reinstated upon his reemployment. If
currently unallocated forfeitures are not adequate to effect the restoration,
the Company or the Affiliated Company shall make such additional contribution to
the Plan as is necessary to restore the forfeited portion of his Employer
Account, if any.


21



--------------------------------------------------------------------------------



 



          11.   Section 17.3 of the Plan is hereby amended to read as follows:

          Section 17.3   Distribution on Termination or Discontinuance of
Contributions.  Upon termination of the Plan or complete discontinuance of
contributions to the Plan, any amount of the Trust Fund previously unallocated,
including any amounts in a suspense account established under Article VIII,
shall be allocated (unless such allocation would violate Article VIII), and the
Individual Accounts of all Participants, Former Participants, and Beneficiaries
shall thereupon be and become fully vested and nonforfeitable to the extent then
funded. The Trustee shall deduct from the Trust Fund all unpaid charges and
expenses including those relating to said termination, except as the same may be
paid by an Employer. The Trustee shall then adjust the balance of all Individual
Accounts on the basis of the net value of the Trust Fund. Subject to the
limitations on distributions provided in the next paragraph, the Administrator
shall direct the Trustee to distribute the amount to the credit of each
Participant, Former Participant and Beneficiary when all appropriate
administrative procedures have been completed. If any amount in a suspense
account shall not be allocable because of the provisions of Article VIII, such
amount shall be returned to the Employer. Upon any complete discontinuance of
contributions by an Employer, the assets of the Trust Fund shall be held and
administered by the Trustee for the benefit of the Participants employed by such
Employer discontinuing contributions in the same manner and with the same
powers, rights, duties and privileges herein described until the Trust Fund with
respect to such Employer has been fully distributed. Upon the partial
termination of the Plan, the Individual Accounts of affected Participants,
Former Participants and Beneficiaries shall thereupon be and become fully vested
and nonforfeitable to the extent then funded and shall be distributed to such
Participants, Former Participants and Beneficiaries by the Trustee when all
appropriate administrative procedures have been completed.

          If no other defined contribution plan [other than an employee stock
ownership plan as defined in Section 4975(e)(7) of the Code, a tax credit
employee stock ownership plan as defined in Section 409 of the Code, a
simplified employee pension plan as defined in Section 408(k) of the Code, a
SIMPLE IRA plan as defined in Section 408(p) of the Code, a plan or contract
that meets the requirements of Section 403(b) of the Code, or a plan that is
described in Section 457(b) or (f) of the Code] is maintained by the Company or
any other Affiliated Company as of the Plan termination date, the Administrator
shall direct the Trustee to distribute each Participant's entire Individual
Account in a single lump sum distribution to him, or to an Eligible Retirement
Plan as defined in Section 15.11 pursuant to the Participant's direct rollover
election described in Section 15.11, as soon as administratively practicable
after the later of (i) the termination date of the Plan or (ii) the receipt
following application of a favorable determination letter from the Internal
Revenue Service with respect to the termination of the Plan. If, however, the
Company or any Affiliated Company maintains another defined contribution plan
[other than an employee stock ownership plan as defined in Section 4975(e)(7) of
the Code, a tax credit employee stock ownership plan as defined in Section 409
of the Code, a simplified employee pension plan as defined in Section 408(k) of
the Code, a SIMPLE IRA plan as defined in Section 408(p) of the Code, a plan or
contract that meets the requirements of Section 403(b) of the Code, or a plan
that is described in Section 457(b) or (f) of the Code] either (i) as of the
Plan termination date or (ii) at any time during the 12-consecutive month period
ending on the anniversary of the date on which all assets of the Plan have been
distributed, then except as provided in the next sentence, each Participant's
entire Individual Account shall be transferred by the Trustee, without the
Participant's consent, to such other defined contribution plan. A Participant
may request in writing or, if allowed by the Administrator, by Interactive
Electronic Communication, that the Trustee distribute his Individual Account,
excluding the balance attributable to his 401(k) Account unless distribution of
such account would be permitted under Section 401(k)(2)(B) of the Code and the
applicable Treasury regulations thereunder, in a single lump sum distribution to
him, or to an Eligible Retirement Plan as defined in Section 15.11 pursuant to
the Participant's direct rollover election described in Section 15.11, as soon
as administratively practicable after the later of (i) the termination date of
the Plan or (ii) the receipt following application of a favorable determination
letter from the Internal Revenue Service with respect to the termination of the
Plan.


22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officers, has caused this Amendment No. 10 to be executed on the date
first above written.

 

  ENSCO INTERNATIONAL INCORPORATED


BY:  /s/  Charles A. Mills                                   
                                                       COMPANY


23



--------------------------------------------------------------------------------

